Citation Nr: 1532632	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a service-connected left knee injury with residuals, instability, secondary to attenuation of anterior cruciate ligament (ACL), status post partial meniscectomy (hereinafter, a left knee disability) prior to October 8, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

Following a decision by the Board in December 2014, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand (JMR) with the Court of Appeals for Veterans Claims (Court).  In the Joint Motion, the parties agreed that the Board's decision failed to discuss whether a separate rating was warranted under Diagnostic Code 5258 for the period prior to October 8, 2009.  In a May 2015 Order, the Court granted the motion and remanded the claim to the Board for action consistent with the terms of the Joint Motion.


FINDING OF FACT

Although the Veteran complained of "locking" in his knee, there is no evidence of dislocation of the semilunar cartilage; because there is no evidence of dislocation of the semilunar cartilage in the knee, a separate rating under Diagnostic Code 5258 prior to October 8, 2009 is not warranted.


CONCLUSION OF LAW

For the period prior to October 8, 2009, the criteria for a disability rating in excess of 20 percent for the Veteran's left knee disability, to include a separate rating under Diagnostic Code 5258 for dislocated semilunar cartilage, have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by letter dated in November 2008 explaining what information and evidence was needed to substantiate a claim for increased rating for the Veteran's service-connected disability, including what he needed to provide and what would be obtained by VA; the letter provided the rating criteria for impairment of the knee under Diagnostic Code 5257; the code used to rate the Veteran's disability at that time.  In addition, a September 2011 statement of the case (SOC) contained rating criteria for all code sections pertaining to impairment of the knee.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including VA treatment records.  The Veteran has not identified any outstanding medical evidence.

The Veteran was provided VA examinations which addressed his left knee disability in November 2008, December 2009 and June 2012.  In December 2014, the Board found the examination reports to be thorough and consistent with contemporaneous medical records.  They were found to be adequate upon which to base a decision with regard to the claim.  See Barr v. Nicholson, 21 Vet. App. 30, 312 (2007).  The parties to the Joint Motion did not contend otherwise.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeal regarding the proper rating for the Veteran's service-connected knee disability prior to October 8, 2009.

II. Entitlement to an Increased Rating Prior to October 8, 2009

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Knee disabilities are rated under Diagnostic Codes 5256 - 5263.  Diagnostic code (DC) 5256 relates to ankylosis of the knee.  DC 5257 considers slight, moderate and severe recurrent subluxation or lateral instability.  DC 5258 provides a rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 relates to symptomatic removal of semilunar cartilage.  DCs 5260 and 5261 consider limitation of flexion and extension of the leg.  DC 5262 addresses impairment of the tibia and fibula.  DC 5263 allows a rating for genu recurvatum.  

In December 2014, the Board denied entitlement to a disability rating in excess of 20 percent for left knee instability under DC 5257 and granted a separate 10 percent evaluation for the symptomatic residuals of a partial meniscectomy under DC 5259.  In addition, the Board granted entitlement to an extension of a temporary total evaluation until January 19, 2010 for convalescence following a partial meniscectomy that took place on October 8, 2009.  

The consideration currently before the Board is that raised in the Joint Motion regarding whether a separate rating under DC 5258 is warranted for the portion of the appeal period prior to October 8, 2009, the date the Veteran underwent a partial meniscectomy and was assigned a temporary total evaluation for his disability.  The parties to the Joint Motion indicated their satisfaction with the Board's decision regarding the ratings assigned on and after October 8, 2009.  

In the Joint Motion, the parties focused on the Board's statement in the December 2014 decision that the June 2012 VA examiner "specifically noted a history of a meniscal tear of the left knee with frequent episodes of locking, joint pain, and effusion, and the Veteran reported locking and pain at VA examinations both prior and subsequent to his surgery."  The parties agreed that such evidence "raise[d] the applicability of DC 5258 to Appellant's claim for the period prior to October 8, 2009". 

Here, the Veteran has been service-connected for his left knee injury since July 1991.  The RO received the Veteran's increased rating claim on August 19, 2008.  As such, the relevant time period for evidence that must be addressed in the adjudication of the appeal will begin August 19, 2007, one year prior to the date of receipt of the August 2008 increased rating claim.  See 38 C.F.R. §3.400(o) (2) (2015).

Notably, there is one VA examination that took place during the time period between August 19, 2007 and October 8, 2009.  As set forth in the December 2014 Board decision, at the November 2008 examination, the Veteran reported weakness, stiffness, swelling, heat, giving way, lack of endurance, locking and fatigability.  There was no evidence of dislocation.  Upon examination, tenderness and guarding of movement were noted.  The left knee showed "no signs of edema, effusion, weakness, redness and heat."  There was no subluxation.  The examiner also noted "locking pain and crepitus."

At the examination in December 2009, the Veteran reported weakness, stiffness, swelling, lack of endurance, locking, tenderness and pain.  Upon examination, there was tenderness and guarding; there was no evidence of effusion or dislocation.

At the examination in June 2012, the examiner considered whether the Veteran had ever had a "meniscus (semilunar cartilage) condition".  It was indicated that the Veteran had a meniscal tear, frequent episodes of joint "locking", frequent episodes of joint pain and frequent episodes of joint effusion.  However, it was specifically noted that the Veteran had not experienced meniscal dislocation.

DC 5258 provides compensation for dislocation of the semilunar cartilage that is accompanied by frequent episodes of "locking", pain and effusion into the joint.  Notably, there was no evidence of dislocation at any of the three examinations the Veteran underwent, to include prior to and after October 8, 2009.  In addition, although the June 2012 VA examination indicated joint effusion, there is no evidence of it prior to that examination.  

Despite reports of pain and "locking" in the record, there is no evidence of dislocation.  Upon review of the evidence and the plain language of DC 5258 requiring dislocation of the semilunar cartilage, the Board concludes that a separate rating under DC 5258 is not warranted prior to October 8, 2009.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and entitlement to an evaluation in excess of 20 percent for the Veteran's left knee disability, to specifically include consideration of a separate rating for dislocated semilunar cartilage under DC 5258, must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected left knee injury with residuals, instability, secondary to attenuation of anterior cruciate ligament (ACL), status post partial meniscectomy prior to October 8, 2009 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


